Case 5:21-cv-00027-MW-MJF Document 6-4 Filed 02/17/21 Page 1of5

EXHIBIT D
Case 5:21-cv-00027-MW-MJF Document 6-4 Filed 02/17/21 Page 2 of 5

 

From: Clayton Kuhn

To: “John Little"; Benjamin Raslavich

Ce: service @thekrfirm.com

Subject: RE: David, Andrew and Kelly v. USAA Casualty 20001385-CA CLAIM: 4357502
Date: Friday, October 23, 2020 11:09:04 AM

Attachments: image001.png

John:

Hope all is well. The initial demand for this case is $60,000.00. | apologize for
the delay.

Thanks,

2110 W. Platt Street
Tampa, FL 33606
Phone: (813) 422 - 7782
Fax: (813) 422 - 7783

Clay@theKRfirm.com
LEGAL NOTICE

This communication and any attachments thereto, constitute an "electronic communication" within the meaning of
the Electronic Communications Privacy Act, 18 U.S.C. §2510, and disclosure of these contents is limited to the
recipient(s) intended by the sender of this messages. Unless expressly stated otherwise, this message and any
documents accompanying this Email transmission are confidential and may be subject to the attorney client
privilege or deemed work product documents. The Sender's expectation of privacy regarding the content of this e-
mail message and any documents accompanying this transmission is extremely high. This message is intended
solely for the addressee(s). If the reader of this message is not the intended recipient, you are hereby notified that
you have received this in error and any review, dissemination, or copying is strictly prohibited. If you are not an
addressee, any disclosure or copying of the contents of this e-mail, or any action taken or not taken in reliance on it,
is strictly unauthorized and may be unlawful. If you are not an addressee, please destroy the message and inform the
sender immediately at the number, address or Email address above. The receipt of our fax number above is not to be
construed as the firm's consent to receive unsolicited fax advertisements and this Email does not create an Existing
Business Relationship (EBR).

From: John Little <JLittle@maynardcooper.com>

Sent: October 8, 2020 8:20 PM

To: Benjamin Raslavich <ben@thekrfirm.com>; Clayton Kuhn <clay@thekrfirm.com>
Ce: service1 @thekrfirm.com

Subject: RE: David v. USAA CIC

Thanks!
Case 5:21-cv-00027-MW-MJF Document 6-4 Filed 02/17/21 Page 3 of 5

 

From: njami Vi

To: "John Little"

Subject: RE: David v. USAA CIC

Date: Wednesday, February 10, 2021 9:52:49 AM

Attachments: image006.png
image009.png
image010.png
imageO11.png
image001.png
image002.pna

Mr. Little:

Your further attempts to misrepresent the record are troubling. Initially, | told
during our telephone conversation, no uncertain terms, that our clients are
not, and will not, seek more than 75K in this action. Your representation that
“during our discussions there has been some indication that you might not
seek more than $75,000” is patently false. Furthermore, subsequent to the
prior dismissal, Plaintiffs pleaded, again in no uncertain terms, that the amount
in controversy was less than 75K. Thus, your representation that Plaintiffs
“made no representation that they would be seeking less than $75,000” is once
again entirely without merit. It is my sincere hope that you do not plan on
misleading the Court with these or similar representations.

As you still insist on feigning ignorance as to the amount controversy, allow me
to further clarify this for you — our client settlement demand is $70,000 global.

As for the interrogatory response, you have misconstrued the same as |
explained to you previously. You have also failed to provide any legal authority
for your position that the difference between a PA estimate and subsequent
appraisal award is indicative of the damages available in a bad faith action. As
to the RFA, an objection was asserted, to which you sought no ruling from the
Court prior to improperly removing this action.

A motion to remand and for all associated fees and costs will be forthcoming. If
you'd like to discuss any of this, give me a call.

Thanks,
Case 5:21-cv-00027-MW-MJF Document 6-4 Filed 02/17/21 Page 4 of5

***PLEASE NOTE OUR NEW ADDRESS***

Benjamin W. Raslavich, ete

KR- Logo ;
5

2110 West Platt Street
Tampa, Florida 33606
Phone: (813) 422 - 7782
Fax: (813) 422 - 7783

ben@theKRfirm.com
E TI

This communication and any attachments thereto, constitute an "electronic communication" within the meaning of
the Electronic Communications Privacy Act, 18 U.S.C. §2510, and disclosure of these contents is limited to the
recipient(s) intended by the sender of this messages. Unless expressly stated otherwise, this message and any
documents accompanying this Email transmission are confidential and may be subject to the attorney client
privilege or deemed work product documents. The Sender's expectation of privacy regarding the content of this e-
mail message and any documents accompanying this transmission is extremely high. This message is intended
solely for the addressee(s). If the reader of this message is not the intended recipient, you are hereby notified that
you have received this in error and any review, dissemination, or copying is strictly prohibited. If you are not an
addressee, any disclosure or copying of the contents of this e-mail, or any action taken or not taken in reliance on it,
is strictly unauthorized and may be unlawful. If you are not an addressee, please destroy the message and inform the
sender immediately at the number, address or Email address above. The receipt of our fax number above is not to be
construed as the firm's consent to receive unsolicited fax advertisements and this Email does not create an Existing
Business Relationship (EBR).

From: John Little <JLittle@maynardcooper.com>
Sent: February 10, 2021 9:25 AM

To: Benjamin Raslavich <ben@thekrfirm.com>
Subject: David v. USAA CIC

Ben,

| appreciate your efforts to meet and confer regarding your threatened motion to remand, but it
appears we are at an impasse. As | mentioned, we have reviewed your client’s verified interrogatory
responses and believe those responses piace more than $75,000 in controversy here. We also gave
your clients the opportunity to admit in the requests for admission that they would not seek an
amount in excess of $75,000 in this action and they refused to do so.

We also note that when Plaintiffs first filed this case in June 2020 prior to their voluntary dismissal
after the case was removed, they made no representation that they would be seeking less than

$75,000.

| recognize that during our discussions there has been some indication that you might not seek more
Case 5:21-cv-00027-MW-MJF Document 6-4 Filed 02/17/21 Page 5of5

than $75,000. However, your client’s sworn interrogatory responses indicate otherwise.

My suggestion is that we simply proceed with this case in Federal court. Judge Walker has already
entered a scheduling order with a case schedule that should bring an efficient resolution to this
matter for both of our clients.

John

John Little

   
 

 

 

 

Confidentiality Notice - The information contained in this e-mail and any attachments to it is
intended only for the named recipient and may be legally privileged and include confidential
information. If you are not the intended recipient, be aware that any disclosure, distribution or
copying of this e-mail or its attachments is prohibited. If you have received this e-mail in
error, please notify the sender immediately of that fact by return e-mail and permanently
delete the e-mail and any attachments to it. Thank you.
